Citation Nr: 1137638	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for right shoulder tendonitis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the undersigned at an August 2011 hearing held at the RO.  A transcript of that hearing is associated with the claims file.

At his August 2011 hearing, the Veteran testified that he was unemployed, but indicated that it was due to reasons other than his service-connected right shoulder disability, and he "could definitely work" and was not unemployable due to his right shoulder disability.  Thus, the matter of entitlement to a total rating based on individual unemployability ("TDIU") is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

At his August 2011 Board hearing, the Veteran asserted that his right shoulder disability had increased in severity since his last VA examination.  Specifically, he testified that he had ongoing pain in his right shoulder that resulted in limited range of motion, and that it hurt him to raise his right hand.  He also reported undergoing acupuncture and physical therapy to reduce his symptomatology.  

At least some of these symptoms are not reflected in the examination report from his most recent VA examination in August 2008.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  For this reason, a new VA examination is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right shoulder tendonitis.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  All ranges of motion of the right shoulder, both before and after repetitive motion, must be stated, and compared with the normal ranges of motion.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995), must be identified.  The examiner should comment as to whether the clinical examination shows ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  A complete rationale must be provided for any opinion stated.  

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


